 Case 1:19-cv-01616-LPS Document 34 Filed 08/24/20 Page 1 of 2 PageID #: 354




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

OSRAM OPTO SEMICONDUCTORS GMBH,                           )
OSRAM GMBH, DIGITAL LUMENS, INC. and                      )
OSRAM SYLVANIA, INC.,                                     )
                                                          )
                        Plaintiffs,                       )
                                                          )   C.A. No. 19-1616-LPS
         v.                                               )
                                                          )
HEALTHE, INC. and LIGHTING SCIENCE                        )
GROUP CORP.,                                              )
                                                          )
                        Defendants.                       )

              UNOPPOSED MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

         Pursuant to Rule 83.7 of the Local Rules of the United States District Court for the District

of Delaware, counsel with the firm of Noroozi PC hereby moves the Court for leave to withdraw

as counsel for Defendants Healthe, Inc. and Lighting Science Group Corp., and in support thereof

states the following:

         1.      Defendants do not oppose this motion.

         2.      Plaintiff does not oppose this motion.

         3.      Defendants continue to be represented by remaining counsel of record, John G. Day

and Andrew C. Mayo of the law firm Ashby & Geddes, who are members of the Bar of this Court.

         4.      Garret Leach and Eric Hayes with the firm of Kirkland & Ellis LLP have

represented that they will be making appearances as counsel on behalf of Defendants.

         5.      Defendant does not expect this withdrawal will materially disrupt existing

timelines.

         For the foregoing reasons, counsel respectfully requests that the motion be granted.




{01600039;v1 }
 Case 1:19-cv-01616-LPS Document 34 Filed 08/24/20 Page 2 of 2 PageID #: 355




                                          ASHBY & GEDDES

                                          /s/ Andrew C. Mayo
                                          __________________________
                                          John G. Day (#2403)
                                          Andrew C. Mayo (#5207)
                                          500 Delaware Avenue, 8th Floor
                                          P.O. Box 1150
                                          Wilmington, DE 19899
                                          (302) 654-1888
                                          jday@ashbygeddes.com
                                          amayo@ashbygeddes.com

                                          Attorneys for Defendants

 Dated: August 24, 2020




{01600039;v1 }                        2
